Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 2, and 17 are objected to; consider the following:  
in claim 1, line 8, –to a rotational speed—
in claim 2, line 3  --[[a]] the rotational force--, and
in claim 17, line 4, less than a width--.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9 rejected under 35 U.S.C. 103 as being unpatentable over Khangar, et al. (US 2013/0239755, “Khangar”), in view of Chang (US 2017/0259410, “Chang”), both of record.  
Regarding claim 1, Khangar discloses a hand tool (Figs 1-4, [0012-0021]), comprising: 
a housing 12 forming an outer grip; 
a splined socket 14, 16, passing through the housing and defining a passageway that extends at least part way through the housing (Fig 3, [0012]); 
but Khangar does not explicitly disclose 
a rotatable actuator that rotates the splined socket within the housing as a rotational force is applied to the outer grip; 
gearing interconnecting the rotatable actuator to the splined socket, wherein the gearing increases a rotational speed of the splined socket relative to the rotational speed of the outer grip as the housing is rotated; and 
wherein the rotational speed of the splined socket relative to the outer grip is increased as the outer grip is rotated.
However, Chang is also concerned with a rotatable hand tool for driving fasteners (Figs 2-5, and teaches providing a rotatable actuator that rotates a splined socket within a housing and gearing 40 that increases the rotational speed of the splined socket relative to the handle and incorporates a flywheel to allow continued rotation of a fastener after a user has stopped rotating the handle (Fig 4-5, [0024-27], also [0006], [0013-16], and Abstract).   
It would have been obvious to one of ordain skill in the art before the effective date of the claimed invention to modify the device of Khangar by incorporating the gearing and rotatable actuator of Chang to provide the additional utility of quicker and easier fastener installation, allow a user to impart increases rotational speed to a fastener and continued rotation after the handle stops turning, reducing strain to the user, as well.  

Regarding claim 2, Khangar, as modified, discloses the limitations of claim 1, as described above, and further discloses a flywheel 30 (Figs 2-5, [0016]) coupled to the splined 

Regarding claim 3, Khangar, as modified, discloses the limitations of claim 1, as described above, and further discloses a power tool receiver 10 (Fig 4) wherein a power tool is capable of attaching to the power tool receiver to rotate the rotatable actuator and the splined socket.

Regarding claim 5, Khangar, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the passageway extends through the housing (Fig 3) and the splined socket is hexagonal shaped and configured to receive a hexagonal nut (points define hexagonal shape, [0003-4]).  

Regarding claim 6, Khangar, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the passageway and the splined socket extend through the housing (Figs 1-3) and the splined socket extends along a central longitudinal axis of the housing, the splined socket passing through a center of the housing (Fig 3).

Regarding claim 7, Khangar, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the splined socket includes a smaller diameter through a part of the splined socket defining a shoulder (shoulder defined by smaller diameter of magnet 26, Fig 3) wherein the shoulder is shaped to consistently position a nut concentrically within the passageway of the splined socket, and wherein the outer grip is a circular cross-sectional shape (forward and rearward ends of the handle 12 each define circular cross sections, Figs 1-3).

Regarding claim 8, Khangar, as modified, discloses the limitations of claim 1, as described above, but does not disclose providing a brushless DC motor to drive the actuator or a gear ration of 1:2 between the actuator and to splined socket. and further discloses.  It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the tool of Khangar, as modified, by incorporating a motor (including a brushless DC motor) to automatically drive the tool, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. MPEP 2144.04 (III)  With regard to the gear ratio, a skilled artisan would configure the gear ratio to best suit an intended application, weighing speed versus torque, for example, including ratios having the recited value.  

Regarding claim 9, Khangar, as modified, discloses the limitations of claim 1, as described above, but does not disclose wherein the gearing is adjustable to provide different gear ratios providing a first speed less than a second speed, as required by the claim.  However, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to provide some adjustable or variable gearing, allowing a different range of speeds suitable for different applications, since it has been held that the provision of adjustability, where needed, involves routine skill in the art.  MPEP 2144 (V-D)


Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khangar, et al. (US 2013/0239755, “Khangar”), in view of Chang (US 2017/0259410, “Chang”) and Smith (US 5,363,726, “Smith”), of record.  

Regarding claim 11, Khangar, as modified by Chang, in the above rejection of claim 1, discloses a hand tool comprising an outer housing (understanding the housing identified above claim 11, but Khangar, as modified by Chang, does not explicitly disclose a trigger actuator disposed, connected, and functioning, as required by the claim.  However, Smith is also concerned with a hand tool to rotatably drive a fastener (Figs 1-2) and teaches a trigger actuator 50 coupled to a drive shaft 18, a drive gear 44, and a differential gear means 31 interconnecting the trigger lever 30 to the drive shaft 18, wherein movement of the trigger lever 50 generates rotation of the drive shaft (3:11-35, claim 1, Figs 1-2). 
It would have been obvious to one of ordain skill in the art before the effective date of the claimed invention to modify the device of Khangar, as modified by Chang, by incorporating the trigger actuator that is connected to and drives the gearing, as taught by Smith, to provide an alternate drive input for the tool, allowing a user to actuate rotation via the trigger actuator, when the workspace limited user access to the handle or housing 12, or when the trigger actuator was easier for a user to manipulate that the twisting motion.   

Regarding claim 12, Khangar, as modified, discloses the limitations of claim 11, as described above, and further discloses a cam mechanism 44, 31 coupled between the trigger actuator and the splined socket, the cam mechanism converting movement of the trigger actuator into a rotational movement of the splined socket.

Regarding claim 13, Khangar, as modified, discloses the limitations of claim 11, as described above, and further discloses a flywheel 30 coupled to the splined socket, wherein a mass of the flywheel generates a rotatable circumferential mass of the splined socket and conserves rotational inertia of the splined socket (Chang, Figs 2-5, [0016]).

Regarding claim 14, Khangar, as modified, discloses the limitations of claim 11, as described above, and further discloses a biasing member 52 (Smith, Figs 1-2) within the trigger 

Regarding claim 15, Khangar, as modified, discloses the limitations of claim 11, as described above, and further discloses a flywheel 30 (Chang, Figs 2-5, [0016]), wherein the trigger actuator 50 is a lever pivotably coupled to the outer housing (at 52, Figs 1-2), wherein linear movement of the lever from a first position away from the outer grip to a second position adjacent to the outer grip, rotates the flywheel of the splined socket (3:11-35, claim 1, Figs 1-2, interpreting “linear movement” consistent with Applicant’s disclosed movement).

Regarding claim 16, Khangar, as modified, discloses the limitations of claim 11, as described above, and further discloses a power tool receiver 10 (Fig 4, Chang) coupled to the gearing, wherein the power tool receiver is capable of being coupled to a power tool to drive rotation of the splined socket.

Regarding claim 17, Khangar, as modified, discloses the limitations of claim 11.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Khangar, as modified by Chang and Smith, as applied to claim 11, and further in view of Carroll (US 2004/0074344, “Carroll”), of record. 

 Regarding claim 18, Khangar, as modified by Chang and Smith, discloses the limitations of claim 11, as described above, but does not explicitly disclose an outer diameter of the splined socket increases or decreases when the splined socket is restrained against applied rotation of the outer grip, wherein the outer diameter is reduced to clamp a bit within the splined socket when the splined socket is restrained, and the outer grip is rotated in a first direction, the outer diameter is expanded to remove a clamped bit within the splined socket when the splined socket is restrained, and the outer grip is rotated in a second direction. However, Carroll is also concerned with a motorized fastener driving tool comprising splined sockets, and Carroll further teaches providing an additional splined socket 110 (chuck) whose diameter increases or decreases when the outer diameter is restrained or caused to rotate relative to the splined socket (as is known in the art), such that the splined socket (chuck) can releasably clamp a bit with the jaws of the splined socket (Figs 8-9, [0029]).  It would have been obvious to one of ordain skill in the art before the effective date of the claimed invention to modify the device of Khangar, as modified, by incorporating the adjustable chuck (splined sleeve) taught by Carroll to provide greater utility to the tool, allowing a user to clamp drill bits, for example, and bore holes.  


Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hazzard (US 5,392,671, “Hazzard”), of record. 

 Regarding claim 19, Hazzard discloses a power tool (Figs 1-5, Figs 1-3 provided below), comprising: 
a housing 12 defining a handle (rear portion); 
a splined socket 34 coupled to the housing (6:50-65), the splined socket passing through the housing and defining a passageway through the housing (between housing arm portions), the splined socket having a void that receives a fastener on a threaded shaft (Figs 1-2); 
a motor 24 coupled to the splined socket and configured to rotate the splined socket within the housing, the motor providing a speed of rotation (7:45-64); 
gearing 22, 28, 32 interconnecting the splined socket to the motor, wherein the gearing has a gear ratio, the gearing including a driven gear 32 coupled to the splined socket; and 
a slot through the driven gear and the housing (space between driven gears 32 and between housing arms defines slot), the slot having a width greater than a diameter of the splined socket and configured to facilitate interchanging the splined socket (Figs 1-5), wherein the slot in the housing and driven gear and the void in the splined socket align to receive the fastener on the threaded shaft within the splined socket (Fig 1).
However, Hazzard does not explicitly disclose that the gear ratio increases a rotational speed of the splined socket relative to the rotational speed of the motor.  A skilled artisan would have found it obvious to configure the tool of Hazzard to suit the particular application, including configuring the gear ratio to best suit an intended use, including configurations in which the rotational speed of the splined socket was increased relative to the rotational speed of the motor (such as when high speed assembly or disassembly was desirable).  


    PNG
    media_image1.png
    660
    462
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    320
    476
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    407
    406
    media_image3.png
    Greyscale


Regarding claim 22, Hazzard discloses the limitations of claim 19, as described above, and further discloses wherein the handle is formed around the motor (Fig 1), the splined socket forming the passageway along a longitudinal axis passing through a center of the splined socket (Figs 1-2).  Hazzard does not explicitly disclose that the splined socket passes through the motor.  However, it would have been obvious to one of ordinary skill to rearrange the components depending on the intended application, including the recited relationship.  


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hazzard, as applied to claim 19, and further in view of Johnson (US 6,945,139, “Johnson”), of record. 

 Regarding claim 20, Hazzard discloses the limitations of claim 19, as described above, but does not explicitly disclose a frustoconical inner guide coupled to the splined socket, the frustoconical inner guide having a larger inner diameter at a first end and a smaller inner diameter at a second end to orient the fastener within the frustoconical inner guide, wherein the fastener is oriented when first engaging the threaded shaft.  Johnson is also concerned with a fastener driving tool and teaches providing a frustoconical extension sleeve 24 to assist in guiding and driving fasteners during installation ([0030], Figs 2-4, interpreting frustoconical consistent with Applicant’s disclosure, Fig 10).  It would have been obvious to one of ordain skill in the art before the effective date of the claimed invention to modify the device of Hazzard by incorporating the sleeve taught by Johnson to aid in fastener installation, providing effective support and accuracy.  



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hazzard, as applied to claim 19, and further in view of Carroll (US 2004/0074344, “Carroll”), of record. 

 Regarding claim 21, Hazzard discloses the limitations of claim 19, as described above, but does not explicitly disclose an elongated member rigidly coupled to the splined socket, the elongated member further including a second splined socket having a second outer end spaced at a distance from an outer end of the splined socket, wherein rotation of the splined socket rotates the second outer end of the second splined socket.  Carroll is also concerned with a motorized fastener driving tool and teaches providing two splined sockets, the second being rotated by the first, forming an extension that can provide greater versatility in driving a fastener, the extension assembly having greater reach and depth.  It would have been obvious to one of ordain skill in the art before the effective date of the claimed invention to modify the device of Hazzard by incorporating the additional splined sockets taught by Carroll to aid in fastener installation, providing increased reach and depth, thereby greater utility and versatility in using the tool in a greater variety of installation situations.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723